Per Curiam.
We are unable to say that the court was not justified in denying defendants’ motion for a new trial.
The defendants’ counsel was obliged to go to trial without deposi-Jions which he expected from New York, but no excuse is shown for *211their apparent delay and laches in not taking and forwarding the depositions sooner. The case had been at issue for nearly six months in the district court of Becker county, when the court convened on July 6, 1891. No commission was issued, but defendants’ attorney served notice under the statute, about June 10, of the taking of depositions in New York on July 3, 1891; but there is evidence tending to show that defendants’ witnesses were not ready to go on at that date, and their counsel had notified some of them that they need not attend till July 7, and that one of plaintiff’s attorneys who was present objected to the postponement. The case was called for trial on the 8th of July, when it had to be tried or be continued. ' As the defendants could not be ready before July 7th, the subsequent arrangement between •counsel favoring the hearing for the 8th is not important, since a deposition taken on the 7th of July would in any event have been too late. Under the circumstances, we cannot hold that there was any abuse of discretion by the court in refusing a continuance, and we fail to see any legal ground for surprise. Defendants were not ready for trial, but there does not appear to be any good reason why they should not have been.
(Opinion published 53 N. W. Rep. 531.)
Order affirmed.